Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 & thus 2/12/2020 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a vertical mast directly affixed to the unibody base via a third actuator” wherein the third actuator moves a telescopic arm along the mast as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6,7,9,12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 states “a vertical mast directly affixed to the unibody base via a third actuator” wherein the third actuator moves a telescopic arm along the mast. The original drawings and specification do not describe this feature and it is unclear how this actuator would function to affix (meaning 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 1-3,6,14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4,636,137).
 	Re claim 1, Lemelson teaches a mobile manipulation device (generally 10), comprising: 
a unibody base (generally 20), comprising, a first actuator (generally VM1) and a second actuator (generally VM2), the first actuator and the second actuator configured to cause the mobile manipulation device to travel across a surface underneath the unibody base; 
a vertical mast (generally 11) directly affixed to the unibody base via a third actuator (generally 39, column 5, line 60) in the unibody base; an actuated coupling (generally 12) coupled to the vertical mast and including a fourth actuator (generally 17), the actuated coupling configured to travel along the 
an telescoping arm (generally 15,16) including a proximal segment received within the receiving portion of the actuated coupling and at least one distal segment slidably engaged with and received within the proximal segment, wherein the fourth actuator is driving the telescoping; 
a manipulator (generally 18) coupled to the at least one distal segment.
Lemelson does not show the fourth actuator configured in an inferior position relative to a flexible element driving the telescoping. However, Lemelson does teach an equivalent alternative actuator (generally 39, column 5, line 60) configured in an inferior position relative to a flexible element (generally 36) driving extension and retraction (of 12). Thus it would have been obvious to one of ordinary skill in the art prior to filing to have modify Lemelson as claimed in order to use a known equivalent alternative linear motor that avoids the need for extra fluid power and allows for easier maintenance by use of similar actuators.
 	Re claim 2, Lemelson teaches wherein the unibody base has two wheels (generally 21A, 21B) that are driven (via motors VM1,VM2).
 	Re claim 3, Lemelson teaches the unibody base includes one or more additional wheels (generally 22A,22B), wherein the one or more 
 	Re claim 6, Lemelson teaches the actuated coupling includes a belt-driven linear actuator (generally 36,39).
 	Re claim 14, Lemelson teaches the manipulator comprises one or more actuated joints (generally 18a,25, figure 2,3) for bending and rotating.
 	Re claim 15, Lemelson teaches the manipulator comprises an actuated grabber device (generally 18a,25, figure 2,3).
 	Re claim 16, Lemelson teaches the manipulator comprises a coupler (generally 16C, figures 2,8) to receive the actuated grabber device (generally 25,25a,18).
 	Re claim 17, Lemelson teaches (generally column 21, lines 16-20) the coupler can alternatively receive a variety of different known manipulator/tool assemblies which would be understood by one of ordinary skill in the art to include one of a dexterous hand, a robotic wrist, a vacuum, a suction gripper, a dustpan, a duster, a wiping element, a scraper, a hook, a rotary tool, a mop, a mobile phone holder, a tablet holder, a brush, a writing instalment, an eating utensil, or a cloth.

 	Re claim 19, Lemelson teaches a second camera (generally 34, figures 2-3) mounted on the arm facing towards the manipulator.
 	Re claim 20, Lemelson teaches a third camera (generally 34, figures 2-3; column 7, lines 39-41) mounted on the manipulator facing towards a tool at an end of the manipulator.
	Re claim 21, Lemelson does not limit the type of lens for the camera. It would have been obvious ton one of ordinary skill in the art prior to filing to have tried modifying Lemelson to have any known type lens in order to allow for use in varied situations with varied situational needs as well as for use as equivalent alternatives to allow flexibility of supply and manufacture.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4,636,137) in view of Wyrobek (US 2014/0246258).
 	Re claims 2-4, though it is believed one of ordinary skill would understand the wheels to be as discussed under Lemelson above, if one interprets the reference or claim language differently it is noted Lemelson does not explicitly discuss the details of the wheels and how they are .

Claims 7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4,636,137) in view of McKenna (US 2009/0106993).
 	Re claim 7, Lemelson teaches a belt-driven linear actuator but not a trapezoidal-shaped rail coupled to the vertical mast and a slider coupled to the trapezoidal-shaped rail. McKenna teaches (generally figure 3C, 4,5-5B,6,7,11A,B) a trapezoidal-shaped rail coupleable to a vertical mast and a slider coupled to the trapezoidal-shaped rail are known in order to provide stable means for linear movement. It would have been obvious to one of 
 	Re claim 9, Lemelson as already modified teaches the arm is coupled to the slider.

 	Claims 12,22, are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4,636,137) in view of Jacobsen (US 9,789,603 / US2012/0328395).
 	Re claim 12, Lemelson teaches the arm extends horizontally but not using a series of linkages. However, Jacobsen shows this is already known in the art (generally 311,313,314, figure 1, 6A,B). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Jacobson as claimed in order to use a known equivalent alternative means of extension allowing a different movement profile.
 	Re claim 22, Lemelson does not mention that the actuated grabbing device includes a laser light source. However, Jacobsen teaches (column 53, line 6) that laser light sources (rangefinder) are known to be used as needed to help control similar devices and detect obstacles. It would have been obvious to one of ordinary skill in the art prior to filing to have .

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4,636,137) in view of Hortig (US 9,150,355).
 	Re claim 13, Lemelson does not teach the arm extends horizontally using a telescoping mechanism which is driven by a flexible element that contains power and signal conductors used by the manipulator. However, Hortig teaches a telescoping mechanism (abstract, background of the invention, column 4, lines 25-32) which is driven by a flexible element that contains power and signal conductors (column 3, lines 13-16). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Lemelson by Hortig as claimed in order to have an equivalent alternative arm means to allow versatility of use with different situational needs and manufacturing situations as well as (an alternative) means to send power and control signals where needed.
 	
 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4,636,137) in view of Stanley (US 5,965,827).
Re claim 23, Lemelson does not mention a bend sensor mounted on a spring of the actuated grabber device. However, bend sensors mounted on a spring are known as shown by Stanley (generally 40, 30,80) in order to measure the bend/tension state of the item to allow greater control of the system. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Lemelson as claimed in order measure the state (such as bending or tension) of the device to allow greater control of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bond teaches (see cover figure) an actuator with a flexible member for telescoping.
Applicant's arguments filed 2/22/2021 (2/12/2020) have been fully considered but they are not persuasive.
Applicant basically argues that new limitations were believed to overcome the prior rejection during a prior interview and so the case should be allowed. While the old 102 rejection was overcome, a new 103 rejection on the same base reference as shown above meets the amended claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,W,Th 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652